Jackson, C. J.
1. Where a crop of cotton and corn was levied onr and a claim thereto was interposed by the wife of the debtor, who, upon the trial, admitted possession of the property in her husband, and assumed the burden of proof, when she admitted the possession in him of *441the personalty levied on and assumed such burden, she admitted title in him, possession of personalty indicating title thereto.
Willis & Mathews, for plaintiff in error.
Martin & Worrill; John Peabody, for defendant.
2. Where the claimant undertook to overcome this possessory title by showing title to the land on which the crops were raised, but the evidence was wholly unsatisfactory that her money paid for it, though the deed was made to her, and the entire transaction, as developed by the evidence, appeared full of fraud concocted by the husband and wife to defeat the creditors of the former, a verdict subjecting the property was demanded by the evidence. 68 Ga., 560, 567; Royce vs. Gazan, and Smith vs. Welborn, (last term). 1 Georgia Law Reporter, p. 33.
3. The verdict being demanded by the evidence, it is unnecessary to look closely at the errors assigned in respect to the charge of the court.
•Judgment affirmed.